Citation Nr: 0930595	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  00-20 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945.  The Veteran died in August 1997; the 
appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a February 2003 decision the Board denied the claims on 
appeal.  The appellant thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order in April 2004 vacating 
the Board's decision and remanding the case to the Board for 
further development action.

In August 2008 the Board remanded the case to the originating 
agency for actions in compliance with the Court's Order.  The 
file has now been returned to the Board for further appellate 
review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran died in August 1997 from cardiovascular 
disease; contributing factors may have been Parkinson's 
disease, diabetes and chronic obstructive pulmonary disease.

2.  Service-connection was in effect for no disability at the 
time of the Veteran's death.


3.  Neither cardiovascular disease, Parkinson's disease, 
diabetes nor chronic obstructive pulmonary disease was 
present during active service or manifested within one year 
of discharge from active service; and none of the disorders 
was etiologically related to active service to include 
alleged exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.312 (2008).

2.  The criteria for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code have 
not been met.  38 U.S.C.A. §§  3501, 3510 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts entitlement to service connection for 
the cause of the Veteran's death and entitlement to DEA 
benefits.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The June 2000 rating decision on appeal was issued prior to 
the enactment of the VCAA.  However, the record reflects the 
appellant was provided all required notice, to include notice 
pertaining to the effective-date element of her service 
connection claim, by a letter dated in April 2009.  Although 
the letter was sent after the initial adjudication of the 
claims, the Board finds there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board notes that following the receipt of 
all pertinent evidence, the originating agency readjudicated 
the appellant's claims.  There is no indication in the record 
or reason to believe the ultimate decision of the originating 
agency on the merits of either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined 
service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide earlier notice with 
respect to that element of the service connection claim is no 
more than harmless error.
 
The Board also finds the appellant has been afforded adequate 
assistance in regard to the claims.  The Veteran's full 
service treatment records (STRs) and service personnel 
records (SPRs) are in the claims file. There is no indication 
the Veteran received Social Security Administration (SSA) 
disability benefits; in any event, the Veteran at his death 
was 75 years old; under 42 U.S.C. § 402, the Veteran's SSA 
disability award, if any, was automatically converted to 
"old age" benefits when he turned 65.  In light of that 
fact, and in light of the fact that SSA's Document Retention 
Schedule would have required the destruction of any 
disability records when the beneficiary reached age 72, there 
would be no purpose to be served pursuing records from that 
agency.  

In this case treatment records are on file from those medical 
providers identified by the appellant as having relevant 
records.  In addition, the originating agency obtained an 
appropriate medical opinion in response to the service 
connection claim.  Neither the appellant nor her 
representative has identified any other evidence that could 
be obtained to substantiate either claim, and the Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or 
aggravated by active service; one that may be presumed to 
have been incurred or aggravated during such service; or one 
that was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

To establish service connection for the cause of a veteran's 
death, evidence must show a disability incurred in or 
aggravated by active service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish entitlement to DEA benefits under 38 USC, 
Chapter 35, the veteran must have service connected 
disability evaluated as total and permanent in nature. 38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Cause of the Veteran's 
Death

The Veteran made no claim of entitlement to VA compensation 
benefits during his lifetime.  He died in August 1997; the 
death certificate lists the immediate cause of death as 
sudden cardiac death/ventricular fibrillation of minutes' 
duration, due to or as a consequence of acute myocardial 
infarction of hours' duration, due to or as a consequence of 
ischemic heart disease of years' duration.  No other 
significant conditions are listed as having contributed to 
the Veteran's death.  Emergency room records from Wilson 
Memorial Hospital reflect that at the time of admission the 
Veteran was in full cardiac arrest; treatment was 
unsuccessful and the Veteran was then declared deceased.

Service treatment records, to include the report of 
examination at discharge, are negative for evidence of 
chronic obstructive pulmonary disease, diabetes, 
cardiovascular disease or Parkinson's disease.

During service in the United States Navy, the Veteran's 
occupational specialty was Gunner's Mate.  He served on 
vessels stationed in locations to include New York, Florida, 
Rhode Island, Pennsylvania, California, and Japan.  Service 
personnel records include certification the Veteran 
participated in the occupation of Japan on board the U.S.S. 
Pine Island from September 28, 1945, to November 10, 1945.

During the course of her claim the appellant has cited 
several specific theories linking the Veteran's active 
service to his death.

First, the appellant contends the Veteran ate contaminated 
foods in the Pacific Theater that caused his Parkinson's 
disease.  In her correspondence the appellant asserted VA has 
acknowledged a relationship between consumption of certain 
foods on certain islands and the later development of 
Parkinson's disease.  In support of her theory the appellant 
submitted a treatise in March 2000 pertaining to Parkinson's 
disease stating the cause of Parkinson's disease is unknown 
and the disease is progressive and slow to develop. 

Second, the appellant contends the Veteran had a tour of the 
bomb sites in Hiroshima and/or Nagasaki during which he was 
exposed to ionizing radiation.

Third, the appellant contends the Veteran had to take 
numerous pills during his lifetime, all of which weakened his 
heart.  

In regard to the appellant's theory of causation relating to 
the Veteran's Parkinson's disease, there is no evidence 
showing the Veteran had the disorder during service or until 
years thereafter.  Although the appellant stated in her 
correspondence that VA has acknowledged a relationship 
between Parkinson's disease and the consumption of certain 
foods on certain Pacific islands, the Board is unaware of any 
such presumption by VA.  The Board notes the treatise 
submitted by the appellant states the cause of Parkinson's 
disease is unknown, which does not support her case for 
service causation.

The Board notes at this point that a medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case 
there is no accompanying medical opinion showing the 
generalities of the treatise apply to the case of the Veteran 
in particular.

In regard to the appellant's theory of causation relating to 
exposure to ionizing radiation, there is no indication in the 
Veteran's service personnel records of exposure to such 
radiation.  The RO accepted the appellant's account of the 
Veteran having visited Hiroshima and/or Nagasaki as credible, 
and asked the Defense Nuclear Agency (DNA) to develop a dose 
estimated based on reported exposure; in May 2002 DNA advised 
the RO that to develop exposure data, evidence should be 
submitted showing that Parkinson's disease or ischemic heart 
disease is a radiogenic illness.  However, neither 
Parkinson's disease nor ischemic heart disease is among the 
radiogenic illness listed under 38 C.F.R. § 3.311(b)(2); 
there is no competent evidence indicating that either disease 
can be induced by exposure to ionizing radiation,  and 
neither disease is subject to presumptive service connection 
on the basis of radiation exposure under 38 C.F.R. 
§ 3.309(d).

In regard to the appellant's theory that taking medications 
weakened the Veteran's heart, the Board simply notes the 
Veteran had no service-connected disabilities during his 
lifetime; accordingly, none of his medications was for a 
service-connected disorder.

In sum, the appellant has advanced three theories of 
entitlement based on her own belief.  A layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, a layperson is not considered capable 
of opining, however sincerely, in regard to medical 
causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 
492.

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As noted below, competent medical 
opinion weighs against the appellant's claim.

In June 2002 a VA physician reviewed the Veteran's records 
and noted the Veteran died from a myocardial infarction after 
years of having had ischemic heart disease.  The physician 
stated there was no known relationship between Parkinson's 
disease and radiation exposure and also stated it was 
unlikely the Veteran was exposed to significant radiation 
while serving in the Pacific.  The physician stated it was 
more likely than not the Veteran's coronary artery disease 
was just a factor of the aging process and that he died from 
natural causes.  The physician stated it was not unlikely in 
elderly males that they would expire from coronary disease 
without any antecedent radiation or other types of factors.  
The physician noted the Veteran was 75 years old, a prime age 
for Parkinson's disease.  The physician concluded there was 
no evidence relating radiation exposure to the development of 
coronary artery disease.

The only other medical opinion relating to the Veteran's 
death is a letter dated in May 1998 from Dr. RES, the 
Veteran's private physician.  Dr. RES indicated that prior to 
his death the Veteran was being treated for Parkinson's 
disease, diabetes, chronic obstructive pulmonary disease, and 
arteriosclerotic heart disease, and also had a history of 
congestive heart failure.  Dr. RES stated the Veteran 
appeared to be fairly stable two weeks prior to his death but 
had a number of serious problems, all of which contributed to 
his death.  In sum, there is nothing in the letter from Dr. 
RES asserting a relationship between the diseases that caused 
the Veteran's death and the Veteran's active service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the competent and 
uncontroverted medical opinion of record shows that the 
causes of the Veteran's death are unrelated to his death..

Accordingly, the claim for service connection for cause of 
the Veteran's death must be denied.

Entitlement to DEA under Chapter 35, 38 U.S.C.

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability. 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined the Veteran did not die of 
a service-connected disability.  The record also reflects he 
did not have a disability evaluated as total and permanent in 
nature resulting from a service-connected disability at the 
time of his death.  Accordingly, the claimant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance under 
chapter 35 is denied.



____________________________________________
Shane  A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


